Dibell, J.
(dissenting.)
I dissent. In my view of the evidence there was no question for the jury upon the issue of good faith purchaser. The two notes *134were given by the defendant to the chemical company for property of the plaintiff sold to the defendant, they were indorsed without recourse, and were delivered to the plaintiff. She gave no fresh consideration. The consideration was the sale of her property. She still owed the chemical company a part of the purchase price of the property sold to the defendant. When the first note was paid it was applied thereon. She was not a good faith purchaser and the note was subject to such defense, if any, as the defendant had. It probably need not be assumed that the defendant, as a matter of law, should recover upon his counterclaim if the plaintiff failed in her action.